Citation Nr: 1448979	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-39 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected status-post myocardial infarction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970 with additional unverified service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

When this case was previously before the Board in October 2013 and March 2014, the issue of entitlement to service connection for hypertension, including as secondary to service-connected status-post myocardial infarction, was remanded for additional development and the case now returns for final appellate review.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew this request in August 2013.  See August 29, 2013 letter from the Veteran's representative.  The Veteran's hearing request is, therefore, considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years thereafter, and there is no lay or medical evidence indicating that hypertension had its onset during service or is otherwise medically related to service.

2.  The preponderance of the evidence does not support a finding that there is a medical relationship between the Veteran's hypertension and his service-connected status-post myocardial infarction.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, including as secondary to service-connected status-post myocardial infarction, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not in the record that: (1) is necessary to substantiate the claim, (2) VA will seek to provide, and (3) the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial decision on the claim from the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in December 2007, sent prior to the initial unfavorable rating decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for hypertension, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Although the Veteran was not provided with notice specific to the claim for service connection for hypertension on a secondary basis, the Board finds that there is no prejudice to the Veteran as a result of the omission of such a letter.  In this regard, the Board highlights that in a February 2014 Supplemental Statement of the Case (SSOC), the AOJ set forth the criteria for service connection on a secondary basis and the Veteran's claim was subsequently readjudicated in an August 2014 SSOC.  Moreover, in September 2014, the Veteran's representative demonstrated actual knowledge of these requirements by providing argument relating the Veteran's hypertension to his service-connected status-post myocardial infarction.  As such, to the extent that the aforementioned letters and SSOC are deficient in meeting the VCAA requirements, the Board notes that the claims file reflects that the Veteran and his representative had actual knowledge of the information and evidence necessary to substantiate his claim for service connection on a secondary basis.  Accordingly, the Board finds that any error in notice regarding the claim for service connection on a secondary basis is harmless because actual knowledge of what the evidence must show to substantiate such claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, as well as his post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board is also satisfied that the RO has substantially complied with the Board's October 2013 and March 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, in October 2014, the Board directed the AOJ to obtain the Veteran's treatment records for his claimed hypertension disability and to schedule the Veteran for a VA examination assessing the nature and etiology of this disability, to include consideration of whether this disability was caused or aggravated by the Veteran's service-connected status-post myocardial infarction.  Pursuant to this request, in November 2013, the AOJ requested that the Veteran submit a VA Form 21-4142 regarding his private treatment for this condition so that VA could obtain these records on his behalf.  Additionally, in December 2013, the AOJ contacted the Veteran via telephone to follow up on this request.  Significantly, however, to date, the Veteran has not submitted a completed VA Form 21-4142 enabling VA to obtain these records on his behalf, and he has not submitted such records himself.  Additionally, in compliance with the Board's October 2013 remand directives, in December 2013, the Veteran was afforded a VA examination assessing the nature and etiology of his hypertension.  In this regard, the Board notes that the examiner failed to adequately address the issue of whether the Veteran's hypertension was caused or aggravated by his service-connected status-post myocardial infarction.  As such, in March 2014, the Board again remanded this issue for an addendum opinion addressing secondary service connection.  Thereafter, in April 2014, the December 2013 VA examiner provided such an addendum medical opinion.  

In this regard, the Board finds that the December 2013 examination and April 2014 addendum opinion from the December 2013 examiner are adequate to decide the issue on appeal.  In making this determination, the Board acknowledges that the Veteran and his representative have argued that the examination was inadequate because it was performed by a physician's assistant rather than a cardiologist.  They also contend that the examiner did not provide a complete rationale.  However, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  The Veteran has submitted no evidence to suggest that the physician's assistant who examined him in December 2013 was not competent to perform such an examination.  As such, the Board presumes that the examiner was competent for such purposes.  As to the claim that the examiner did not provide a rationale, the Board finds that the opinions were predicated on an in-person examination and a thorough review of the record and the Veteran's medical history, to include a review of the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  Moreover, the Board finds that these opinions were supported by a complete rationale, which relied on and cited to the evidence reviewed.  Furthermore, the clinician offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required for consideration in connection with the claim.  Accordingly, the Board concludes that all relevant evidence necessary for an equitable resolution of the Veteran's service connection claim has been obtained.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As discussed below, however, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his active duty service discharge in August 1970.  Rather, as discussed below, the first diagnosis of hypertension was made in 1998, almost thirty years after his separation from service. Therefore, the Board finds that the presumptive provisions of 38 C.F.R. §3.307(a) and 3.309(a) for a chronic disease do not apply to this case.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that, although the RO considered the claim for service connection of hypertension on both direct and secondary theories of entitlement, there is actually no evidence or allegation that hypertension had its onset during, or is otherwise medically-related to service.  The Veteran's service treatment records are negative for any complaints, findings, or diagnoses related to hypertension.  No hypertension was shown, nor is alleged to have been diagnosed, during service.  Rather, the Veteran's service treatment records show that the Veteran's blood pressure was 118/80 at enlistment in October 1968, and was 120/80 at separation in August 1970.  

Moreover, there is no documented evidence of hypertension for 28 years after service-a factor that would tend to weigh against a claim for direct service connection-if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this regard, the Board notes that the Veteran's post-active duty treatment records show instances of elevated blood pressure.  Specifically, a June 1976 examination for retention in the Army Reserves indicates that the Veteran's blood pressure was 130/90, and the examining physician noted that the Veteran had possible hypertension.  A subsequent report of medical examination dated in May 1980 shows that the Veteran's blood pressure was 124/80.  In August 1982, elevated blood pressure (145/90) was mentioned in a private treatment record; however, hypertension was not diagnosed.  In February 1992, the Veteran's blood pressure was documented as 150/100 and 150/96.  Additionally, March 1992 private treatment notes show a note of "question of hypertension;" however, the Veteran's blood pressure was reported as normal and he was not diagnosed with hypertension at that time.  In September 1998, the Veteran's blood pressure was 160/108 and 140/84, and he was prescribed a beta blocker at that time.  Significantly, however, the Veteran was not actually diagnosed with hypertension until 1998. 

Here, the Veteran has only asserted that his hypertension is secondary to his status-post myocardial infarction.  See August 2013 Informal Hearing Presentation.  Given the complete absence of evidence or allegation that hypertension is service-related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.

In this case, the Veteran is service-connected for status-post myocardial infarction.  He reports that he was diagnosed with hypertension just prior to his "heart incident" in 1998, and after such incident, his primary care doctor prescribed him with Atenolol to treat his hypertension.  See December 2013 VA Examination Report.  

Although the evidence of record reveals that the Veteran currently has hypertension and that he is service-connected for status-post myocardial infarction, the Board finds that the weight of the evidence fails to support a finding that the Veteran's currently diagnosed hypertension is related to this service-connected disability.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's service-connected status-post myocardial infarction and his hypertension are the Veteran's own assertions.  

In this regard, the Board finds the Veteran's opinion to be insufficient to provide the requisite nexus between his service-connected status-post myocardial infarction and his hypertension because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a) (1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  The matter of whether there is a medical relationship between the Veteran's hypertension and his service-connected status-post myocardial infarction is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific matter of whether the Veteran's hypertension disorder was caused by or is aggravated by his service-connected status-post myocardial infarction falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, his statements regarding the etiology of his hypertension are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

By contrast, the Board finds the medical opinions offered by the December 2013 VA examiner, which are based on a review of the Veteran's complete medical history and physical examination, and are supported with well-reasoned and cogent medical rationales, to be more probative as to the etiology of the Veteran's hypertension than the Veteran's conclusory statements.  In this regard, the Board notes that after reviewing the Veteran's claims file, acknowledging the lay evidence of record, and examining the Veteran, the December 2013 VA examiner provided the opinion that it is less likely than not that the Veteran's hypertension is due to or the result of the Veteran's service-connected heart condition.  In support of this opinion, the examiner reported that there is no medical evidence supporting myocardial infarctions as an etiology for hypertension.  She also provided the opinion that it is less likely than not that the Veteran's hypertension is due to his presumed in-service exposure to herbicides, including Agent Orange, as there is simply no evidence supporting Agent Orange as a known etiology for hypertension.  Thereafter, in an April 2014 addendum opinion, the December 2013 VA examiner also provided the opinion that the Veteran's hypertension is not aggravated beyond its normal progression by his service-connected status-post myocardial infarction.  In support of this opinion, the examiner reported that, to her knowledge, there is no medical evidence supporting myocardial infarctions as an aggravating factor for hypertension.

The Board highlights that the only medical opinions of record addressing the etiology of the Veteran's hypertension are those of the December 2013 VA examiner, which do not support the claim.  In this regard, the Board reiterates that the examiner offered a clear conclusion, as well as a reasoned medical explanation as to why the Veteran's hypertension was not caused or aggravated by his service-connected status-post myocardial infarction.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion in support of the claim-i.e., one that suggests that there is a medical relationship between the Veteran's service-connected status-post myocardial infarction and his current hypertension.  In this regard, the Board notes that the Veteran's representative argued in a September 2014 informal hearing presentation that the "medical literature also shows that myocardial infarctions may have a part in worsening hypertension."  However, neither the Veteran nor his representative has submitted or identified any such medical literature.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current hypertension had its onset during active service or is caused or aggravated by his service-connected status-post myocardial infarction.  Accordingly, the Board finds that the criteria for service connection for hypertension are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Service connection for hypertension, claimed as secondary to status-post myocardial infarction is denied.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


